                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         DOCKET NO. 3:19-CR-079-RJC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                         ORDER
                                          )
JAVIER GUILLEN ISLAS,                     )
                                          )
                  Defendant.              )
__________________________________________)

         THIS MATTER IS BEFORE THE COURT on the “Unopposed Motion To Seal Motion

To Continue Defendant’s Sentencing Hearing” (Document No. 34) filed September 4, 2019. In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as Defendant’s Motion to Continue

Sentencing contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

         IT IS, THEREFORE, ORDERED that the “Unopposed Motion To Seal Motion To

Continue Defendant’s Sentencing Hearing” (Document No. 34) is GRANTED, and Defendant’s

Motion to Continue Sentencing Hearing (Document No. 33) is sealed until further Order of this

Court.

                                        Signed: September 4, 2019
